NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 6 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN CHAPETA-AJTZALAM, AKA Juan                 No.    14-71028
Ajtzalam Chapeta, AKA Juan Ajzalam
Chapeta, AKA Juan Chapeta, AKA Juan A.          Agency No. A205-720-527
Chapeta,

                Petitioner,                     MEMORANDUM*

 v.

ERIC H. HOLDER, Jr., Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Juan Chapeta-Ajtzalam, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Thus, Chapeta-Ajtzalam’s
request for oral argument is denied.
from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Zehatye v. Gonzales, 453 F.3d

1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss in part the petition for

review.

      Substantial evidence supports the agency’s conclusion that Chapeta-

Ajtzalam failed to establish that he was or would be persecuted in Guatemala on

account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (“An alien’s desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected

ground.”). We reject his contention that the BIA applied an incorrect legal

standard. Further, we lack jurisdiction to consider the particular social group

Chapeta-Ajtzalam presents for the first time in his opening brief. See Barron v.

Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (petitioner must exhaust claim in

administrative proceedings below). Thus, his asylum claim fails.

      In this case, because Chapeta-Ajtzalam failed to establish eligibility for

asylum, he failed to satisfy the standard for withholding of removal. See Zehatye

v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence also supports the agency’s determination that


                                          2                                   14-71028
Chapeta-Ajtzalam failed to establish that it is more likely than not he would be

tortured by or with the consent or acquiescence of the government if returned to

Guatemala. See Alphonsus v. Holder, 705 F.3d 1031, 1049 (9th Cir. 2013).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   14-71028